DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a processor; and a memory storing instructions thereon, when executed by the processor, causes the avatar matching system to perform operations comprising: receiving, from a puppet animation system, an animation file including a first metadata, wherein the animation file is associated with a media content identification, wherein the puppet animation system receives an animation input from a client device and generates the animation file including the first metadata based on the animation input, generating a plurality of puppets associated with a plurality of frames using the first metadata, wherein the animation file comprises the plurality of frames, causing a puppet matching interface to be displayed on the client device, wherein the puppet matching interface includes one of the plurality of puppets in a first pose, receiving a puppet posing input from the client device, the puppet posing input being associated with a second pose, causing the one of the plurality of puppets to be displayed in the second pose in the puppet matching interface by the client device, and generating a second metadata based on the puppet posing input.
The same rationale above applies to independent claims 16 and 20 for reciting similar limitation language.
Regarding independent claim 5, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a content controller system comprising: a puppet animation system to receive an animation input from a client device, and generate an animation tile including a first metadata based on the animation input, wherein the animation file is associated with a media content identification; an avatar matching system to receive an animation file including the first metadata, generate a plurality of puppets associated with a plurality of frames using the first metadata, wherein the animation file comprises the plurality of frames, causing a puppet matching interface to be displayed on a client device, wherein the puppet matching interface includes one of the plurality of puppets in a first pose, receiving a puppet posing input from the client device, the puppet posing input being associated with a second pose, causing the one of the plurality of puppets to be displayed in the second pose in the puppet matching interface by the client device, and generating a second metadata based on the puppet posing input; and a rendering server system to: render a set of media content item segments using the media content identification, wherein rendering the set of media content item segments comprises: retrieving the first metadata and the second metadata from a metadata database associated with the media content identification, and rendering the set of media content item segments using the first metadata and second metadata.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619